IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GARTH LANSAW & DEBORAH LANSAW, : No. 263 WAL 2017
                                  :
                 Petitioners      :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
FRANK ZOKAITES D/B/A ZOKAITES     :
CONTRACTING, INC., D/B/A ZOKAITES :
PROPERTIES, L.P., ZOKAITES        :
CONTRACTING, INC., D/B/A ZOKAITES :
PROPERTIES, L.P.; ZOKAITES        :
PROPERTIES, L.P. D/B/A ZOKAITES   :
CONTRACTING, INC., JEFFREY        :
HULTON, ESQUIRE F/D/B/A BRANDT,   :
MILNES & REA, P.C.; AND BRANDT,   :
MILNES & REA, P.C.,               :
                                  :
                 Respondents      :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of December, 2017, the Petition for Allowance of Appeal

and Application for Stay are DENIED.